DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is a response to an application filed 06/08/2019 wherein claims 10 – 14 have been withdrawn by way of election. Claims 1 – 9 and 17 - 21 are pending and ready for examination.  
Election/Restrictions
Claims 10 – 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/29/2020.

Examiner Note:  Applicant Arguments/Remarks Made in an Amendment 12/29/2020 appears to contain a typographical error. See below
Election
In response to the restriction/election requirement of the Office Action, applicants hereby elect group I claims (7-9) and withdraw group II-IV (10-14) claims without traverse. Accordingly, Claims 10-14 are withdrawn. Applicants have further amended claims 15-17 to place the claims in a form suitable for US practice.

The Examiner believes applicant representative has a typographical error in designating the election of group I claims.  As noted in applicant representative response above group I claims are listed as (7-9).  However, a Requirement for Election/Restriction mailed on 10/29/2020 identifies group I claims as claims 1-9.  Evidence that the above is an error are the conversations held in the Examiner Initiated Interview with applicant representative on 2/8/2021 whereby a discussion of the independent claim 1 took place.  Further, the election does not .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9, 15-17 are rejected based on the judicial exception that the claimed invention is directed to an abstract idea without significantly more.

Per Claims 1 - 4:
 A method of generating a secure RSA key by a server comprising the steps of:
generating a private RSA key and a RSA modulus integer N;
splitting the private key in key shares of length n, with n= log2 N, j in [1, J], J being an integer, and such that d = di + d2 +...+ dj mod phi(N), where each key share dj is equal to (dj(0) ... dj(i) ... dj^'1) ) with each key share component dj(i) in {0..2Ab-1} and i in [0, n/b-1], b being an integer inferior to n and phi the Euler's totient function;
encrypting  with a fully homomorphic encryption (FHE) algorithm each key share component dj(i) of the private RSA key d by using a Fully Homomorphic Encryption secret key  associated with a set S comprising the index couple (ij), to generate an encrypted key share component edj(i) of said secure RSA key; said set Ss being a set of integer couples, among a predetermined integer number u of disjoint sets {Si, S2..., Ss, Ss+i, ...Su} generated such that: U{Ss} = { (ij) such that i in [0, n/b-1], j in [1, J]} and each said set among {Si,.. Su} being associated with a Fully Homomorphic Encryption (FHE) secret key.  Claim 2 directs that the FHE secret keys of said sets match. Claim 3 directs that different each FHE secret key be associated with a unique set.

Step
Analysis
1.  Statutory Category
Yes.  Claim 1 recite a series of steps and therefore is a process or method.  Claims 2-4 further depend from claim 1 citing mathematical concepts.
2A. Prong 1:  Judicial Exception Recited?
Yes.  The claims recites the limitations of generating, splitting, and encrypting a RSA 
practice long prevalent in our system of security, commerce and communication that are beyond the scope of § 101. Generating keys is a collection and organization of human activities where such practices are well rooted in secure communications well before modern communication networks. Also, generating keys is directed to mathematical relationships/formulas. This is clearly and explicitly recited in both the claims and the associated disclosure of the invention. Accordingly, the claims are directed to the abstract idea of generating keys.

No.  Generating, splitting, and encrypting a set of numbers or values is in and of itself mathematical concepts and actions that can be performed by the human mind as the cryptographic unit.  Likewise, the claimed “encrypting with” cites a mathematical algorithm without applying the results to any system or device. The claimed RSA private keys, disjoint sets, and key shares are all numbers, data structures or datums. Each of
these elements are individually dispositive of patent eligibility because of the following
legal holdings: “Data in its ethereal, non-physical form is simply information that does not fall under any of the categories of eligible subject matter under section 101.” Digitech
Image Techs., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344, 1350 (Fed.
Cir. 2014).


Per claims 5 – 7, and 9
A method of secure generation of a RSA signature of a message m by a client device (102) with the secure RSA key generated according to the claim 1, comprising the steps of:

•    computing (T2) an intermediate value Ys for each set Ss in {Si,
Su} from said encrypted key share components edj(i) whose index couple (ij) is comprised in Ss and from said message m, such that said computed intermediate value is a part of the RSA signature of said message m, under FHE-encrypted form;
•    generating (T3) the RSA signature of said message m by combining said computed intermediate values for all sets.

1.  Statutory Category
Yes.  Claims 5 -7, and 9 recites a series of steps comprising receiving, computing, and generating RSA signature messages into a combination of intermediate values and computing intermediate values.
2A. Prong 1:  Judicial Exception Recited?
Yes. In addition to the analysis of claim 1 generating a message is simply message data and is considered a data structure which is dispositive of patent eligibility since data structures are datums.  See analysis for claims 1-4 above.
2A – Prong 2:  Integrated into a Practical Application
No.  See analysis for claims 1-4 above.


Per Claim 8
(Previously Presented) The method of claim 7, wherein for each w in [0; 2b'1], the values ed/i)Aw, resulting from the encryption with said FHE algorithm of the value of each key share component dj(i) to the power w d/i)Aw by using the FHE secret key ps of said set Ss comprising the index couple (i j), are computed and stored by the server, and then transmitted to the client device to compute said intermediate values or wherein for each w in [0; 2b_1], the value I\l=o\ *w(edj(i) -v)/(w-v) resulting from the encryption with said FHE algorithm of the value nil,1,    - v)/(w - v) by using the FHE secret key ps of said set Ss comprising the index couple (i j), are computed and stored by the server, and then transmitted to the client device to compute said intermediate values.

1.  Statutory Category
Yes.  Claims 8, recites a series of steps to store values resulting from the encryption of key shares on a server and transmitting intermediate values to client devices to compute to recover the RSA key.

Yes.  See analysis for claims 1-4 above.
2A – Prong 2:  Integrated into a Practical Application
Yes.  The Examiner finds Claim 8 whereby the server transmits the secret key intermediate key values to the client on a share by share is a practical application because the RSA private key cannot be recovered unless this share by share transmission is complete.  Claim 8 is thus rendered patent eligible but is in dependent form and is further objected by the Examiner.


Per Clams 15, 16 and 17
Claims 15, 16, and 17 are a computer program product, server, and client device, respectively that are directed to the methods of claims 1 -4.   Therefore, claims 15, 16, and 17 are rejected for the reasons as set forth in claims 1-4.


Claim 15 is further rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claim 15 recites “A computer program product directly loadable into the memory of at least one computer, comprising software code instructions which can be interpreted as being directed toward program/software per se.  Applicant is reminded that a program and/or software cannot be patentable and a claim must be rejected under 35 U.S.C. §101 as non-statutory since the claim do not fall under one of the four statutory categories of invention (Process, Machine, Manufacture or Composition of Matter).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM B. JONES whose telephone number is (571) 272-9637.  The examiner can normally be reached on Mon - Fri., 5:30 a.m. to 2:00 p.m.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-3900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /WILLIAM B JONES/Examiner, Art Unit 2491Date: 2/10/2021


Supervisory Patent Examiner, Art Unit 2491